Title: To Thomas Jefferson from Robert Williams, 13 July 1805
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington M.T. July 13th 1805
                  
                  I have nothing to inform since my last, except that Colo West yet keeps away together with all the records &c. I have daily application for business which I cannot act on; particularly in the Indian department—He was here the day after the assembly met, and stayed about one hour—I am advised by Mr Gallatin that I am to continue in the land business of course cannot wait on the Secretary at his house—Enclosed are the 2 last papers—the Statements therein made by Colo West are not correct, but I shall not condescend to go into the publick prints,—but at all times be prepared to satisfy the Executive of the United States as to my conduct which I trust will be found to be consonant to their views
                  With great respect I am yours
                  
                     Robert Williams 
                     
                  
               